DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Action is in response to the Request for Continued Examination (RCE) dated 2/4/2022.
Claims 1, 7, and 9 are amended by this Examiner’s Amendment.
Claims 1-9 are allowed.

EXAMINER’S AMENDMENT
An Examiner’s Amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this Examiner’s Amendment was given by Mr. Nicholas M. Tinari (Applicant's Representative, Reg. No. 58,200).  The application has been amended as follows:

IN THE CLAIMS:
The list of the Examiner-amended claims will replace all the prior version(s) of corresponding numbered claims on record.
1.	(Currently amended) A storage system comprising:

	a first storage controller comprising a first storage controller processor, connected to the plurality of drive boxes, and a second storage controller comprising a second storage controller processor connected to the plurality of drive boxes and to the first storage controller, wherein
	a first drive box among the plurality of drive boxes is configured to provide a first storage region to the computer device,
	the first storage controller is configured to store an address management table for managing correspondence between the first storage region and a physical storage region of the drives constituting the first storage region,
	the first drive box is configured to, when receiving a command for the first storage region from the computer device, transfer the command to the first storage controller,
	the first storage controller is configured to, after receiving the command, generate a data transfer command including information of a data storage destination based on the address management table, and transfer the data transfer command to the first drive box, 
	the first drive box is configured to, after receiving the data transfer command, when the data storage destination included in the data transfer command is a second drive box among the plurality of drive boxes, transfer the data transfer command to the second drive box, and 
	wherein the second storage controller is redundant with the first storage controller, and


	
	7.	(Currently amended) A plurality of drive boxes configured to be connected via a network to a computer device that transmits a command for data read or data write via a first storage controller, each of the drive boxes comprising a respective drive that is a storage device and a respective processor, wherein
	a first drive box among the plurality of drive boxes is configured to:
		provide a first storage region to the computer device, and
	when receiving a command for the first storage region from the computer device, transfer the command to a second drive box among the plurality of drive boxes based on an address management table for managing correspondence between the first storage region and a physical storage region of the drives constituting the first storage region,  
	and the plurality of drive boxes are first drive box is configured to be connected to the first storage controller comprising a first storage controller processor, and a second storage controller comprising a second storage controller processor, wherein the first storage controller and the second storage controller are connected to each other to provide redundancy, and wherein the first storage controller and the second storage controller each store a copy of the address management table.

	9.	(Currently amended) A data transfer method of a storage system comprising:

	a first storage controller comprising a first storage controller processor, connected to the plurality of drive boxes, and a second storage controller comprising a second storage controller processor connected to the plurality of drive boxes and to the first storage controller, wherein
	a first drive box among the plurality of drive boxes is configured to provide a first storage region to the computer device,
	the first storage controller is configured to store an address management table for managing correspondence between the first storage region and a physical storage region of the drive boxes constituting the first storage region,
	the first drive box is configured to, when receiving a command for the first storage region from the computer device, transfer the command to the first storage controller,
	the first storage controller is configured to, after receiving the command, generate a data transfer command including information of a data storage destination based on the address management table, and transfer the data transfer command to the first drive box, and
	the first drive box is configured to, after receiving the data transfer command, when the data storage destination included in the data transfer command is a second drive box among the plurality of drive boxes, transfer the data transfer command to the second drive box,
	wherein the second storage controller is redundant with the first storage controller, and
	wherein the second storage controller stores a copy of the address management table.

END OF AMENDMENT

REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance:
The inventions of the instant application increase system flexibility and performance by implementing storage management techniques that hide physical changes to underlying storage such that no changes on a host computer are necessary when physical configuration changes are performed on the underlying storage, thus reducing host computer overhead while optimizing physical storage configuration of underlying storage.
The most similar prior art to the inventions of the instant application is a combination of U.S. Patent No. 6,970,973 ("Katsuragi") in view of USPGPUB 2012/0079318 (Colgrove") in view of U.S. Patent No. 10,860,475 ("Coleman") and further in view of U.S. Patent No. 9,864,527 ("Srivastav").  The combination of Katsuragi, Colgrove, Coleman, and Srivastav teaches a storage system in which storage devices of an array of storage devices may be interchanged.
The combination of Katsuragi, Colgrove, Coleman, and Srivastav neither teaches nor suggests the claimed combination of features of the inventions of the instant application.  Specifically, the claimed feature of "…the first storage controller is configured to, after receiving the command, generate a data transfer command including information of a data storage destination based on the address management table, and transfer the data transfer command to the first drive box, the first drive box is configured to, after .
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C. CHAPPELL whose telephone number is (571)272-5003.  The examiner can normally be reached on 9:30AM - 6:00 PM, Pacific.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on (571)272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status 


/Daniel C. Chappell/             Primary Examiner, Art Unit 2135